DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-8 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, individually or in combination, discloses or teaches a silt fence comprising a geotextile material, a stabilizer strap with a width less than a width of the geotextile material, and a stabilizer pocket including a filler-filled tube.
Holmberg (US 4,657,433) discloses a silt fence (e.g. 10) comprising a geotextile material (e.g. 12/14), a stabilizer strap (e.g. 24) with a width less than a width of the geotextile material (e.g. Fig.’s 2 and 4), and a stabilizer pocket (e.g. 60 of 18), but Holmberg does not disclose a filler-filled tube within the stabilizer pocket and there is no teaching to add such a feature.
None of the prior art, individually or in combination, discloses or teaches a silt fence system comprising a geotextile material silt fence, a plurality of posts, and a stabilizer strap with a width less than a width of the geotextile material. 
Arnold (US 2007/0069191) discloses a silt fence system (e.g. 10) comprising a geotextile material silt fence (e.g. 14) and a plurality of posts (e.g. 12), but Arnold does not disclose a stabilizer strap with a width less than a width of the geotextile material and there is no teaching to add such a feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678